PER CURIAM:
Jose Rafael Rodriguez, appointed appellate counsel for Daniel Abreu-Jimenez, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Abreu-Jimenez’s convictions and sentences are AFFIRMED.